Citation Nr: 0313014	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  02-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of service connection for a right foot gunshot wound. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by which 
the RO denied an application to reopen a previously denied 
claim of service connection for a gunshot wound of the right 
foot.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
(VCAA), was enacted in November 2000.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

Certain notification requirements have been set out by the 
VCAA.  Since February 2002, the Board has endeavored to 
provide the notices required by the VCAA pursuant to 
authority set forth in 38 C.F.R. § 19.9(a)(2)(ii) (2002).  67 
Fed. Reg. 3104 (Jan. 23, 2002).  However, the United States 
Court of Appeals for the Federal Circuit, in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. 
May 1, 2003), recently held that 38 C.F.R. § 19.9(a)(2)(ii) 
(allowing the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  As a consequence, the Board's 
efforts to provide the notice required by 38 U.S.C.A. 
§ 5103(a) (2002) were contrary to law.  Because the record 
does not show that the veteran was ever given such notice, a 
remand is required.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied, at 
least to the extent required in the 
context of an application to reopen a 
previously denied claim of service 
connection.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

2.  The RO's action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claim and what information or 
evidence, if any, the veteran is to 
submit and which portion VA will obtain.  
(In the case of information or evidence 
that the claimant is notified is to be 
provided by the claimant, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 
2002).)  

3.  After all notice requirements have 
been satisfied and any duty to assist 
that arises as a result of information or 
evidence obtained has been fulfilled, the 
RO should re-adjudicate the claim.  If 
any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued that addresses all the 
relevant evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
providing information or evidence as set forth in 38 U.S.C.A. 
§ 5103(b) has expired, the claims folder should be returned 
to this Board for further appellate review.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

